--------------------------------------------------------------------------------

Exhibit 10.1


PURCHASE AND SALE AGREEMENT


THIS AGREEMENT executed the 7th day of May, 2011


BETWEEN:


EMC METALS CORP., a corporation incorporated under the laws of British Columbia
and having an office for business located at 888 Dunsmuir Street Vancouver, BC,
Canada V6C 3K4


(the “Vendor”)


OF THE FIRST PART


AND:


FOSTUNG RESOURCES LTD.  a corporation incorporated under the laws of Ontario and
having an office for business located at 233 Brady Street, Unit 400, Sudbury ON
P3B 4H5, and a wholly-owned subsidiary of Janus Resources, Inc., a corporation
formed under the laws of the State of Nevada and having an office for business
located at 430 Park Avenue, Suite 702, New York, New York, 10022


(the “Purchaser”)


OF THE SECOND PART


(each a “Party” and collectively, the “Parties”)


WHEREAS:


 
A.
The Vendor is the registered owner of two Leases (as defined below) acquired by
the Vendor from Breakwater Resources Ltd. pursuant to the BR Agreement (as
defined below) which Leases cover a total of thirty mining claims covering
approximately 485 hectares known as the Fostung Property located in Foster
Township, Sudbury Mining Division, Ontario and any replacement or successor
concessions, and all mining claims, leases and other mining interests derived
from any such concessions, all as more particularly described in Schedule “A”
attached hereto (collectively the “Property”); and



 
B.
The Vendor has agreed to sell, and the Purchaser has agreed to purchase Vendor’s
interest in the Property, which is subject to a Royalty (as defined below), on
and subject to the terms of this Agreement.



NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants herein contained, sum of $1.00 now paid by the Purchaser to the
Vendor  and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 
Page 1

--------------------------------------------------------------------------------

 

ARTICLE 1
INTERPRETATION


1.1           Definitions


For the purposes of this Agreement the following words and phrases shall have
the following meanings, namely:


 
 
a)
“BR Agreement” means the Purchase and Sale Agreement dated June 26, 2009 entered
into among Vendor and Breakwater Resources Ltd., as amended by amending
agreements dated July 22, 2009, September 14, 2009 and as of the Effective Date
(as defined below);



 
 
b)
“Business Day” means a day on which commercial banks are generally open for
business in Vancouver, British Columbia other than a Saturday, Sunday or a day
observed as a holiday in Vancouver, British Columbia under the Laws of the
Province of British Columbia or the federal Laws of Canada;



 
 
c)
“Data” means all geological and geophysical data relating to the Property
including, without limitation, all maps, charts, sampling, drill logs, records,
reports, calculations, assay results, metallurgical reports, records, notes,
analyses, compilations, studies, opinions or other documents owned by or in the
possession of the Vendor;



 
 
d)
“Effective Date” means the date on which the Minister of Northern Development
and Mines issues his consent to the transfer of the Leases comprising the
Property, with an extension of their terms, from the Vendor to the Purchaser as
required by ss. 81 & 82 of the Mining Act (Ontario), as amended;



 
 
e)
“Geophysical Survey Proposal” means the Helicopter-borne Time Domain
Electromagnetic Geophysical Survey Proposal-VTEM plus with Horizontal Magnetic
Gradiometer dated May 3, 2011 between Vendor and Geotech Ltd.;



 
 
f)
“Geotech Services Agreement” means



 
 
g)
“Leases” means the leases to the Property purchased by Vendor from Breakwater
Resources Ltd. under the BR Agreement;



 
 
h)
“Ministry” means the Ontario Ministry of Northern Development, Mines and
Forestry;


 
Page 2

--------------------------------------------------------------------------------

 

 
i)
“Royalty” means the meaning given thereto in the BR Agreement.



Any other terms defined within the rest of this Agreement will have the meanings
so ascribed to them.


1.2           Captions and Section Numbers


The headings and Section references of this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.


1.3           Section References and Schedules


Any reference to a particular “Article,” “Section,” “paragraph,” “clause” or
other subdivision is to the particular Article, Section, paragraph, clause or
other subdivision of this Agreement and any reference to a Schedule by letter
will mean the appropriate Schedule attached to this Agreement and by such
reference the appropriate Schedule is incorporated into and made part of this
Agreement. The Schedules and Appendices to this Agreement are as follows:


Schedule “A”-Fostung Property
Appendix “A”-Consent to Assignment
Appendix “B”-Amendment to the BR Agreement


1.4           Severability of Clauses


If any part of this Agreement is declared or held to be invalid for any reason,
such invalidity will not affect the validity of the remainder which will
continue in full force and effect and be construed as if this Agreement had been
executed without the invalid portion, and it is hereby declared the intention of
the parties that this Agreement would have been executed without reference to
any portion which may, for any reason, be hereafter declared or held to be
invalid.


1.5           Currency


All references herein to currency are references to Canadian dollars.


ARTICLE 2
PURCHASE AND SALE


Subject to the terms and conditions herein, on the Closing Date, as defined
herein, the Purchaser shall Purchase, and the Vendor shall sell, all of the
Vendor’s rights, title and interest in and to the Property, the Leases and the
Data free and clear of all charges, encumbrances and claims:


(i)           in exchange for the delivery by the Purchaser to the Vendor at the
Closing (as defined herein) of the amount of $500,000 (the “Purchase Price”) by
bank check or wire transfer; and

 
Page 3

--------------------------------------------------------------------------------

 

(ii)           the assumption by the Purchaser of all of the Vendor’s rights and
obligations under:


(a)           the BR Agreement;
(b)           the Geophysical Survey Proposal; and
(c)           Geotech  Services Agreement.


(iii)           provided that Vendor is not then in breach of this Agreement,
and provided further that this Agreement has not been terminated as a result of
the Vendor not being able to satisfy any of the closing conditions set forth in
Article 6 hereof to be satisfied by the Vendor (unless waived in writing by the
Vendor), Purchaser will at Closing reimburse the Vendor for any payments made by
the Vendor to Geotech Ltd. pursuant to either the Geophysical Survey Proposal or
the Geotech Services Agreement from the date of this Agreement through the
Closing Date.


ARTICLE 3
REPRESENTATIONS AND WARRANTS
OF THE VENDOR


3.1           Representations and Warranties


The Vendor represents and warrants to the Purchaser, with the knowledge that the
Purchaser relies upon same in entering into this Agreement, that:


 
a)
It has been duly incorporated, amalgamated or continued and validly exists as a
corporation in good standing with respect to the filing of annual reports under
the law of its jurisdiction of incorporation, amalgamation or continuation;



 
 
b)
It has full corporate power and capacity to enter into this Agreement and it has
duly obtained all corporate authorizations for the execution of this Agreement
and for the performance of this Agreement by it, and the consummation of the
transactions herein contemplated will not conflict with or result in any breach
of any covenants or agreement contained in, or constitute a default under, or
result in the creation of any encumbrance under the provisions of the Articles
or the constating documents of the Vendor or any shareholders’ or directors’
resolution, indenture, agreement or other instrument whatsoever to which the
Vendor is a party or by which it is bound or to which it may be subject;



 
 
c)
The entering into and the performance of this Agreement and the transactions
contemplated herein will not result in the violation of any judgment, decree,
order, rule or regulation of any court or administrative body by which the
Vendor is bound, or any statute or regulation applicable to the Vendor;


 
Page 4

--------------------------------------------------------------------------------

 

 
d)
No proceedings are pending for, and the Vendor is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of the
Vendor or the placing of the Vendor in bankruptcy or subject to any other laws
governing the affairs or insolvent corporations;



 
 
e)
The Vendor is the lawful owner of, has good legal and beneficial title to, and
has the right to dispose of the Property and the Data and to give good
marketable title thereto to the Purchaser, free and clear of all liens, charges,
encumbrances, obligations and any other restrictions, other than the obligation
under the BR Agreement to pay the Royalty;



 
 
f)
The Leases and claims comprising the Property are free and clear of all liens,
charges and encumbrances, other than the Royalty;



 
 
g)
The mineral interests comprised in the Property have been duly and validly
located and recorded pursuant to the laws of the Province of Ontario and are in
good standing in the office of the Mining Recorder, taxes and rentals paid, on
the date of this Agreement and until the dates set opposite the respective names
of such interests in Schedule “A” attached hereto;



 
 
h)
There is no adverse claim or challenge against or to the ownership of or title
to any of the mineral interests comprising the Property or to the Data which may
impede the development of the Property, nor to the knowledge of the Vendor is
there any basis for any potential claim or challenge including native land
claims, save and except for the land claim filed by the White River First Nation
with the Province of Ontario and the Government of Canada, and there are no
outstanding agreements or options to acquire or purchase the Property or the
Data or any portion thereof, and other than the Royalty, no persons have any
royalty, net profits or other interests whatsoever in production from any of the
mineral interests comprising the Property;



 
 
i)
There is no litigation, proceeding or investigation pending or threatened
against the Vendor or, to the best of the knowledge of the Vendor after due
inquiry, the Property, nor does the Vendor know, or have any grounds to know
after due inquiry, of any basis for any litigation, proceeding or investigation
which would affect any of the foregoing;



 
 
j)
To the best of the Vendor’s knowledge, there are no outstanding work order or
actions required to be taken relating to environmental matters, or any existing
condition on the Property which could be the basis therefor, in respect to the
Property or any operations thereon and that it has no knowledge of any other
environmental issues affecting the Property;


 
Page 5

--------------------------------------------------------------------------------

 

 
k)
The Vendor is not aware of any reason why the Consent from the Minister of
Northern Development and Mines required to transfer the leases comprising the
Property from the Vendor to the purchaser would not be issued in a timely
manner; and



 
 
l)
The Vendor is not aware of any existing condition on the Property which would
form the basis for the Minister of Northern Development and Mines refusing to
renew the leases comprising the Property when they come due.



3.2           Survival


The representations and warranties contained in this Section shall be true and
correct as of the date of this Agreement and as of the Closing Date, and are
provided for the exclusive benefit of the Purchaser, and a breach of any one or
more thereof may be waived by the Purchaser in whole or in part at any time
without prejudice to its rights in respect of any other breach of the same or
any other representations, warranty or covenant, and the representations,
warranties and covenants contained in this Section shall survive the execution
of this Agreement and of any transfers, assignments, deeds or further documents
respecting the Property.




ARTICLE 4
REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER


4.1           Representations and Warranties


The Purchaser represents and warrants to the Vendor, with the knowledge that the
Vendor relies upon same in entering into this Agreement, that:


 
a)
It has been duly incorporated, amalgamated or continued and validly exists as a
corporation in good standing with respect to the filing of annual reports under
the laws of its jurisdiction of incorporation, amalgamation or continuation;



 
 
b)
It has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the Consummation
of the transactions herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
Articles or the constating documents of the Purchaser or any shareholders’ or
directors’ resolution, indenture, agreement or other instrument whatsoever to
which the Purchaser is a party or by which it is bound or to which it may be
subject;



 
 
c)
The entering into and the performance of this Agreement and the transactions
contemplated herein will not result in the violation of any judgment, decree,
order, rule or regulation of any court or administrative body by which the
Vendor is bound, or any statute or regulation applicable to the Vendor;


 
Page 6

--------------------------------------------------------------------------------

 

 
d)
No proceedings are pending for, and the Purchaser is unaware of any basis for
the institution of any proceedings leading to, the dissolution or winding up of
the Purchaser or the placing of the Purchaser in bankruptcy or subject to any
other laws governing the affairs of insolvent corporations;



 
 
e)
It is a reporting issuer and in good standing in all of its securities filings
in the United States of America (save and except where non-compliance would not
have a material adverse effect on the Purchaser); and



 
 
f)
Except for compliance with the requirements of applicable securities
legislation, no authorization or approval or other action by and non notice to
or filings with any governmental authority or regulatory body is required for
the due execution, delivery of this Agreement by the Purchaser, and the
performance by the Purchaser of its obligations pursuant to this Agreement



 
4.2           Survival


The representations and warranties contained in this Section shall be true and
corrects as of the date of this Agreement and as of the Closing Date, and are
provided for the exclusive benefit of the Vendor and a breach of any one or more
thereof may be waived by the Vendor in whole or in part at any time without
prejudice to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this Section shall survive the execution hereof.


4.3           Indemnification


The Purchaser will indemnify and save the Vendor harmless from all loss,
including economic loss, damage, costs, actions and suits arising out of or in
connection with any breach of any representation, warranty, covenant, agreement
or condition made by it contained in this Agreement.




ARTICLE 5
COVENANTS


5.1           Vendor’s Covenants


The Vendor covenants to and in favor of the Purchaser that:


 
a)
From and after the date of this Agreement, the Vendor will provide the Purchaser
with access to the Data and, prior to the Closing, deliver the Data to the
Purchaser, which the Purchasers covenants to keep confidential (“Confidential
Information”) and to return forthwith to the Vendor in the event the Closing
does not occur on the Closing Date; provided, however, that Confidential
Information shall not include information that: (i) is or becomes generally
available to or known by the public; (ii) is independently obtained by the
Purchaser from other sources; or (iii) the Purchaser is required to furnish to
any and all governmental agencies;


 
Page 7

--------------------------------------------------------------------------------

 

 
b)
Forthwith upon execution of this Agreement the Vendor shall file (i) a Direction
and Acknowledgement and (ii) a copy of the draft electronic transfer
transferring the leases comprising the Property from the Vendor to the Purchaser
with the Ministry, together with the requisite filing fees and all required
supporting documents to obtain the consent of the Minister to the transfer of
the leases comprising the Property from the Vendor to the Purchaser as required
by ss. 81 & 82 of the Mining Act (Ontario), as amended, and shall do all such
further acts and things as are necessary to obtain such consent, and shall copy
the Purchaser on all correspondence with the Minister in this regard, provided
that no transfer of such leases will occur until the Closing; and



 
 
c)
From and after the date of this Agreement, the Vendor will cooperate with the
Purchaser in renewing the Leases comprising the Property for an additional 21
year term pursuant to ss. 81 &82 of the Mining Act (Ontario), as amended.



ARTICLE 6
CONDITIONS PRECEDENT


6.1           The obligations of the Parties under this Agreement are subject to
the following conditions being fulfilled on or before the Closing or waived by
the Parties at or before the Time of Closing:


 
a)
The Ministry shall have issued its consent to (i) the transfer of the Leases
comprising the Property from the Vendor to the Purchaser ;and (ii) the extension
of each of the Leases for 21 years from their current expiry date;



 
 
b)
The representations and warranties of each Party contained in this Agreement
will be true and correct on and as of the Closing Date;



 
 
c)
Each Party will have complied with all terms, covenants and agreements in this
Agreement agreed to be performed or caused to be performed by it on or before
the Closing Date;



 
 
d)
The Purchaser shall have received such legal opinion to title as it may
reasonably require; and



 
 
e)
Vendor shall have obtained and delivered to Purchaser on or prior to the Closing
Date, each of the signed Consent to Assignment, substantially in the form
attached hereto as Appendix “A,” and the Amending Agreement substantially in the
form attached hereto as Appendix “B,” from Breakwater Resources Ltd., provided
any substantive changes to the form will require the pre-approval of the revised
form by the Purchaser, not to be unreasonably withheld, prior to presentation
for signature by Breakwater Resources Ltd.; and


 
Page 8

--------------------------------------------------------------------------------

 

ARTICLE 7
CLOSING


7.1           Closing Location


The closing of the purchase and sale and the other transactions contemplated by
this Agreement (the “Closing”) will take place on the fifth (5th) Business Day
following the Effective Date (assuming all other preconditions to Closing have
been satisfied by the parties), at 10:00 am (New York Time) (the “Closing Date”)
at the offices of the Purchaser, or such earlier or later date, or at such other
location, as the parties may agree in writing.


7.2           Closing


The Closing shall be effected by the solicitors for the Purchaser and the Vendor
through the electronic registration of the transfer of the leases comprising the
Property from the Vendor to the Purchaser against the delivery of the Purchase
Price.


ARTICLE 8
TERMINATION


In the event that the Effective Date has not occurred by September 1, 2011, this
Agreement shall be of no further force or effect and no party shall have any
further liability to perform its obligations hereunder; provided that neither
the termination of this Agreement shall relieve any party from any liability for
any breach by it of this Agreement, including from any inaccuracy in its
representations and warranties and any non-performance by it of its covenants
and agreements made herein. If it shall be judicially determined that
termination of this Agreement was caused by an intentional breach of this
Agreement, then, in addition to any other remedies at law or equity for breach
of this Agreement, the party so found to have intentionally breached this
Agreement shall indemnify and hold harmless the other parties for their
out-of-pocket costs, including fees and expenses of their counsel, accountants,
financial advisors, incident to the negotiation, preparation and execution of
this Agreement and related documentation.


ARTICLE 9
FORCE MAJEURE


9.1           Effect of Force Majeure


 
(a)
If the Purchaser is at any time after the Closing prevented or delayed in
complying with any provisions of this Agreement by reason of strikes, walk-outs,
native land claims and actions related thereto, labor shortages, power
shortages, fires, wars, terrorist acts, acts of God, governmental regulations
restricting normal operations, shipping delays or any other reason or reasons
beyond the control of the Purchaser, excepting the want of funds, then the time
limited for the performance by the Purchaser of its obligations hereunder shall
be extended by a period of time equal in length to the period of each such
prevention or delay.


 
Page 9

--------------------------------------------------------------------------------

 

 
(b)
The Purchaser shall give notice to the Vendor of each event of force majeure
under Article 9(a) hereof within thirty (30) days thereof, and upon cessation of
such event shall furnish the Vendor with notice of that event together with
particulars of the number of days by which the obligations of the Purchaser
hereunder have been extended by virtue of such event of force majeure and all
preceding events of force majeure.



ARTICLE 10
NOTICES


Each notice, demand or other communication required or permitted to be give
under this Agreement shall be in writing and shall be delivered or faxed to such
party at the address for such party specified above. The date of receipt of such
notice, demand or other communication shall be the date of delivery thereof if
delivered or, if given by fax, shall be deemed conclusively to be the next
Business Day. Either party may at any time, and from time to time, notify the
other party in writing of a change of address and the new address to which
notice shall be given to it thereafter until further change.


ARTICLE 11
GENERAL


11.1         Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein, and
the Parties hereby irrevocable attorn to the exclusive jurisdiction of the
Courts of Ontario for the resolution of all disputes under this Agreement.


11.2         No Obligation


The Purchaser shall be under no obligation whatsoever to place the Property into
Commercial Production and in the event it is placed into Commercial Production,
the Purchaser shall have the right, at any time, to curtail or suspend such
production as it, in its absolute discretion, may determine.


11.3         Novations


This Agreement shall supersede and replace any other agreements or arrangements,
whether oral or written, heretofore existing between the Parties in respect of
the subject matter of this Agreement.

 
Page 10

--------------------------------------------------------------------------------

 

11.4         No Waiver


No consent or waiver expressed or implied by either Party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.


11.5         Further Assurance


The Parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance and do such further and
other acts which may be reasonably necessary or advisable to carry out fully the
intent of this Agreement or to record wherever appropriate the respective
interest from time to time of the Parties in the Property.


11.6         Assignment


The Vendor may assign its interest in and to this Agreement to a third party
with the written approval of the Purchaser, which approval shall not be
unreasonably withheld. On written notice to the Vendor, the Purchaser may assign
its obligations under this Agreement to whom it transfer title to the Property,
provided that the transferee agrees to assume the obligations of the Purchaser
to the Vendor hereunder and the obligations of the Vendor to Breakwater
Resources Ltd. under the BR Agreement.


11.7         Time of the Essence


Time shall be of the essence of this Agreement.


11.8         Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. This Agreement may be executed and delivered by facsimile
transmission.


[SIGNATURE PAGE FOLLOWS]

 
Page 11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.


EMC METALS CORP.
     
By:
   
Authorized Signatory
Print Name:
Print Title:
     
FOSTUNG RESOURCES LTD.
     
By:
   
Authorized Signatory
Print Name:
Print Title:


 
Page 12

--------------------------------------------------------------------------------

 

This is Schedule “A” to the Purchase and Sale Agreement executed the 7th day of
May, 2011 between EMC Metals Corp. and Fostung Resources, Inc.


Description of Fostung Property


1)
Lease 105391: 21 year mining lease with an expiry date of October 31, 2010



Covering Claims:
S398141, S398142, S398145, S398146, S398147, S398148, S398150, S398151, and
S398153



Area:
145.642 hectares



2)
Lease 105604: 21 year mining lease with an expiry date of May 31, 2011



Covering claims:
S398131, S398132, S398133, S398134, S398135, S398136, S398137,

S398138, S398139, S398140, S398149, S471202, S471203, S471204,
S471438, S471439, S471753, S574754, S720965, S720969 and S808341


Area:
338,884 hectares


 
Page 1

--------------------------------------------------------------------------------

 

This is Appendix “A” to the Purchase and Sale Agreement executed 7th day of May,
2011 between EMC Metals Corp. and Fostung Resources, Inc.


Consent To Assignment


I, the undersigned, being a duly authorized representative of Breakwater
Resources Ltd., a corporation incorporated under the laws of Canada and having
an office for business located at 95 Wellington Street West, Suite 950, Toronto,
Ontario M5J 2N7 (“BR”), hereby consent to the assignment of that certain
Purchase and Sale Agreement dated June 26, 2009, and amended on July 22, 2009,
September 14, 2009 and on [], 2011 (collectively, the “BR Agreement”), between
BR and EMC Metals Corp., a corporation incorporated under the laws of British
Columbia and having an office for business located at 888 Dunsmuir Street
Vancouver, BC, Canada V6C 3K4 (“Assignor”) to Fostung Resources Ltd., a
corporation formed under the laws of the State of Nevada and having an office
for business located at 430 Park Avenue, Suite 702, New York, New York, 10022
(“Assignee”).


IN WITNESS WHEREOF, I hereby affix my signature as of this __ day of ___, 2011.


BREAKWATER RESOURCES LTD.


By:
 
Authorized Signatory
Print Name:
Print Title:


 
Page 2

--------------------------------------------------------------------------------

 

This is Appendix “B” to the Purchase and Sale Agreement executed the 7th day of
May, 2011 between EMC Metals Corp. and Fostung Resources, Inc.


AMENDING AGREEMENT


THIS AMENDING AGREEMENT made this <> day of <>, 2011


BETWEEN”


BREAKWATER RESOURCES LTD., a corporation incorporated under the laws of
Canada  and having an office for business located at 95 Wellington Street West,
Suite 950, Toronto, Ontario M5J 2N7 (the “Vendor”)


EMC METALS CORP., a corporation incorporated under the laws of British Columbia
and having an office for business located at 888 Dunsmuir Street Vancouver, BC,
Canada V6C 3K4 (the “Purchaser”)


WHEREAS:


A.            The Vendor and the Purchaser entered into a Purchase and Sale
Agreement dated June 26, 2009, as amended by amending agreements dated July 22,
2009, September 14, 2009 (as amended the “Purchase and Sale Agreement”).


B.             The Vendor and the Purchaser now wish to amend the terms of the
Purchase and Sale Agreement on and subject to the terms hereof.


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants herein contained, sum of $1.00 now paid by each party to the other,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby amend the Purchase and Sale Agreement
as follows:


1.             By deleting from the Purchase and Sale Agreement all references
to the term, and or obligations and undertakings with respect to the issuance
of, “Bonus Shares.”


2.             Article 10 of the Purchase and Sale Agreement is deleted in its
entirety and replaced with the following:


ARTICLE 10
PRODUCTION BONUS


Production Bonus


10.1 The Purchaser shall pay to vendor a contingent production bonus in the
amount of $500,000 (the “Production Bonus”) within thirty (30) Business Days
following the Commencement of Commercial Production from the Property.

 
Page 1

--------------------------------------------------------------------------------

 

3           This Amending Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Amending Agreement may be executed
and delivered by facsimile transmission


4.           All other terms and conditions of the Purchase and Sale Agreement
remain unchanged and in full force and effect.


IN WITNESS WHEREOF, the Parties hereto caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.


EMC METALS CORP.
 
By:
 
Authorized Signatory
Print Name:
Print Title:
   
BREAKWATER RESOURCES LTD.
   
By:
 
Authorized Signatory
Print Name:
Print Title:


 
Page 2

--------------------------------------------------------------------------------